         Case 2:14-cv-02961-TLN-CKD Document 68 Filed 04/24/20 Page 1 of 2


1    Jason L. DeFrancesco, Esq., Pro Hac Vice              Kenneth C Brooks (SBN 167,792)
     Baker and Rannells, P.A.                              Law Offices of Kenneth Brooks
2    92 East Main St, Ste 302                              16 Corning Avenue 136
     Somerville, NJ 08876                                  Milpitas, CA 95035
3
     Tel: (908) 722-5640                                   Tel: (916) 223-9773
4    Fax: (908) 725-7088                                   Fax: (877) 730-4315
     Email: jld@br-tmlaw.com                               Email: kcb@brookspatents.com
5
     Attorney for Defendant,                               Attorney for Plaintiff,
6
     MEENAKSHI OVERSEAS, LLC.                              V.V.V. & SONS EDIBLE OILS, LTD.
7
     Robert M. Wilson, (State Bar No. 122731)
8    Law Office of Robert M. Wilson
     770 L Street, Suite 950
9
     Sacramento, CA 95814
10   Tel: (916) 441-0888
     Email: RWilson@BusinessCounsel.net
11
     Attorney for Defendant,
12
     MEENAKSHI OVERSEAS, LLC.
13

14
                           UNITED STATES DISTRICT COURT
15             FOR THE EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)

16   V.V.V. & SONS EDIBLE OILS, LTD.,                 )   CASE 2:14-CV-02961-TLN-CKD
                                                      )
17                                                    )   [Magistrate Judge: Carolyn K. Delaney]
                    Plaintiff,                        )   [District Judge: Troy L. Nunley]
18                                                    )
            vs.                                       )
19                                                    )   JOINT STIPULATION TO EXTEND
     MEENAKSHI OVERSEAS, LLC.,                        )   TIME AND ORDER
20                                                    )
                                                      )
21                  Defendant.                        )
                                                      )
22

23
            After entry of the Court’s Minute Order of February 26, 2020 (ECF 64), counsel and the
24
     nation have suffered tremendous interruption of communications, movement that have disrupted
25
     day-to-day operations of the business of parties' counsel. As a result, Counsel for the parties
26

27   jointly agreed to stipulate to extend the time for 30 days to file a Joint Status Report to April 27,

28


                                 JOINT STIPULATION TO EXTEND TIME AND ORDER
         Case 2:14-cv-02961-TLN-CKD Document 68 Filed 04/24/20 Page 2 of 2


1    2020, which was granted by this Court. As the emergency that caused the aforementioned

2    interruptions has waned in this Country it appears that the nation of the Plaintiff in this action,
3
     India, still suffers from substantial interruptions. As a result, Counsel for the parties have jointly
4
     agreed to stipulate to extend the time for 30 days to file a Joint Status Report to May 27, 2020.
5
            Upon e-filing the joint request and proposed order, the proposed order has been emailed
6

7    in accordance with Local Rule 137(b), for review and approval to tlnorders@caed.uscourts.gov.

8

9
                                                    Respectfully requested by the undersigned,
10
     DATED: April 23, 2020
11                                          By:     /s/ Kenneth C. Brooks
12
                                                    Kenneth C. Brooks, Esq.
13                                                  Attorney for Plaintiff

14                                          By:     /s/ Robert M. Wilson
                                                    Robert M. Wilson, Esq.
15
                                                    Attorney for Defendant
16

17
                                                   ORDER
18

19          The joint request by the parties and stipulation thereto to extend time to file a Joint Status

20   Report until May 27, 2020, it is hereby GRANTED.
21

22
            IT IS SO ORDERED.
23

24

25   Dated: April 23, 2020
                                                                 Troy L. Nunley
26                                                               United States District Judge

27

28


                                JOINT STIPULATION TO EXTEND TIME AND ORDER
